                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                              3:20-CV-00052-MOC-DSC

 THE CATO CORPORATION,                           )
                                                 )
         Plaintiff,                              )
                                                 )
 v.                                              )
                                                 )              ORDER ON MOTION FOR
 CONSULTATIVE SALES                              )               DEFAULT JUDGMENT
 PROFESSIONALS, LLC, d/b/a CYCLE                 )
 UP SUPPLY CHAIN SERVICES,                       )
 CAROLINA NATIONAL                               )
 TRANSPORTATION, LLC, and                        )
 FREIGHTMASTER USA, LLC,                         )
                                                 )
         Defendants.                             )


       THIS MATTER is before the Court on Plaintiff The Cato Corporation’s (“Plaintiff’s”)

Motion for Default Judgment against Defendant Consultative Sales Professionals, LLC, d/b/a

Cycle Up Supply Chain Services (“Cycle Up”). (Doc. No. 38). Upon review and consideration of

the same, the Court hereby finds that Plaintiff is entitled to Default Judgment against Defendant

Cycle Up. For the reasons set for therein, the Motion will be granted.

       IT IS HEREBY ORDERED that:

       1.      Default judgment is hereby ENTERED against Defendant Cycle Up pursuant to

Rule 55(b)(1) of the Federal Rules of Civil Procedure;

       2.      Plaintiff is AWARDED damages in the amount of $99,502.29, which consists of

$84,062.87 in principal and $15,439.42 in accrued interest, to be taxed to Defendant Cycle Up;

       3.      Plaintiff is AWARDED pre-judgment interest at the legal rate from the date of the

Charfadi Affidavit until entry of judgment, plus the costs of this action, plus post-judgment interest

at the legal rate, to be taxed to Defendant Cycle Up.
                        SO ORDERED.




Signed: July 14, 2021
